

116 S1827 IS: Ending Tax Breaks for Private Prisons Act
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1827IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exclude corporations operating prisons from the
			 definition of taxable REIT subsidiary.
	
 1.Short titleThis Act may be cited as the Ending Tax Breaks for Private Prisons Act. 2.Exclusion of corporations operating prison facilities from definition of taxable REIT facility (a)In generalSection 856(l)(3) of the Internal Revenue Code of 1986 is amended—
 (1)by striking subparagraph (A) and inserting the following:  (A)any corporation which—
 (i)directly or indirectly operates or manages a lodging facility or a health care facility, or (ii)directly or indirectly operates or manages a prison facility or provides services at or in connection with a prison facility, and,
 (2)in subparagraph (B), by striking any lodging facility or health care facility and inserting any lodging facility, health care facility, or prison facility, and (3)by striking the last sentence and inserting the following: Subparagraph (B) shall not apply to rights provided to an eligible independent contractor to operate or manage a lodging facility, a health care facility, or a prison facility if such rights are held by such corporation as a franchisee, licensee, or in a similar capacity and such lodging facility, health care facility, or prison facility is either owned by such corporation or is leased to such corporation from the real estate investment trust..
 (b)Definition of prison facilitySection 856(l)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (C)Prison facilityThe term prison facility means any correctional, detention, or penal facility.. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.